                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION



RightCHOICE Managed Care, Inc., et al.,

                     Plaintiffs,
v.                                                                  Civil Action No.
                                                                  5:18-CV-06037-DGK
Hospital Partners, Inc.; Hospital Laboratory
Partners, LLC; Empower H.I.S. LLC;
LifeBrite Laboratories, LLC; RAJ Enterprises
of Central Florida, LLC d/b/a Pinnacle
Laboratory Services; Labmed Services, LLC;
Serodynamics, LLC; Lucenta Labs, LLC;
David Byrns; Jorge Perez; Christian Fletcher;
James F. Porter, Jr.; Beau Gertz; and Mark
Blake,

                     Defendants.

                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that true and correct copies of the following

documents were served by consent via email on all counsel of record as detailed in

the service list below.

Document                                      Date of Service
Plaintiffs’ Confidentiality Designations of   February 11, 2020
the January 7, 2020 Deposition of Peter
Kongstvedt
Plaintiffs’ Confidentiality Designations of   February 19, 2020
the January 15, 2020 Deposition of Charla
Prillaman




       Case 5:18-cv-06037-DGK Document 369 Filed 02/24/20 Page 1 of 5
                                   Service List

                                 J. Justin Johnston
                             811 Grand Blvd., #101
                             Kansas City, MO 64106
                                   (816) 739-4538
                             jjj@johnstonlawkc.com

                        Counsel for Defendant David Byrns

                             Ronald D. Marney II
                                Michael Rudd
                                Meghan Sholy
                               Phillip R. Dupont
                     Sandberg Phoenix & von Gontard P.C.
                         4600 Madison Ave. Suite 1250
                            Kansas City, MO 64112
                                (816) 627-5332
                        rmarney@sandbergphoenix.com
                         mrudd@sandbergphoenix.com
                         msholy@sandbergphoenix.com
                       pdupont@sandbergphoenix.com

Counsel for Defendants Hospital Partners, Inc.; Empower H.I.S. LLC; and Jorge Perez

                                   Greg Minana
                               Aaron J. Chickos
                             Sarah L. Zimmerman
                             Husch Blackwell LLP
                         190 Carondelet Plaza Suite 600
                              St. Louis, MO 63105
                                  (314) 480-1865
                                  (314) 345-6343
                                  (314) 345-6248
                       greg.minana@huschblackwell.com
                      aaron.chickos@huschblackwell.com
                    sarah.zimmerman@huschblackwell.com




   Case 5:18-cv-06037-DGK Document 369 Filed 02/24/20 Page 2 of 5
                                 JR Montgomery
                               Husch Blackwell LLP
                            4801 Main Street Suite 1000
                           Kansas City, MO 64112-2551
                                  (816) 983-8277
                       jr.montgomery@huschblackwell.com

Counsel for Defendants Labmed Services, LLC; Serodynamics, LLC; Beau Gertz; and Mark
                                         Blake

                              Jesse B. Berryman, IV
                                   Seth Schwartz
                                Albert J. Tasker, IV
                          The Schwartz Law Group, P.A.
                           10365 Hood Road, Suite 104
                              Jacksonville, FL 32257
                                   (904) 292-0222
                                seth@flattorney.net
                               jesse@flattorney.net
                                 aj@flattorney.net

                                    Paul Breer
                      Norris Keplinger Hicks & Welder, LLC
                      9225 Indian Creek Parkway, Suite 750
                             Overland Park, KS 66210
                                  (913) 663-2000
                               pbreer@nkfirm.com

                      Counsel for Defendant James F. Porter, Jr.




     Case 5:18-cv-06037-DGK Document 369 Filed 02/24/20 Page 3 of 5
DATED: February 24, 2020          By:              /s/ Michael L. Jente
                                        LEWIS RICE LLC
                                        Neal F. Perryman, MO Bar #43057
                                        Michael L. Jente, MO Bar #62980
                                        600 Washington Avenue, Suite 2500
                                        St. Louis, Missouri 63101
                                        T: (314) 444-7600
                                        nperryman@lewisrice.com
                                        mjente@lewisrice.com

                                                    -and-

                                        ROBINS KAPLAN LLP
                                        Jeffrey S. Gleason (admitted PHV)
                                        Jason W. Pfeiffer, MO Bar # 50104
                                        Nathaniel J. Moore (admitted PHV)
                                        Amira A. ElShareif (admitted PHV)
                                        Jaime J. Wing (admitted PHV)
                                        800 LaSalle Avenue, Suite 2800
                                        Minneapolis, Minnesota 55402
                                        T: (612) 349-8500
                                        F: (612) 339-4181
                                        jgleason@robinskaplan.com
                                        jpfeiffer@robinskaplan.com
                                        nmoore@robinskaplan.com
                                        aelshareif@robinskaplan.com
                                        jwing@robinskaplan.com

                                        Attorneys for Plaintiffs




     Case 5:18-cv-06037-DGK Document 369 Filed 02/24/20 Page 4 of 5
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the Western District of Missouri, through the Court’s CM/ECF system, on the 24th

day of February 2020, with notice of case activity sent to counsel of record.

                                                      /s/ Michael L. Jente




                                                 5


           Case 5:18-cv-06037-DGK Document 369 Filed 02/24/20 Page 5 of 5
